Citation Nr: 1749887	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder.

(The issues of entitlement to an increased rating for residuals of recurring right ankle inversion injury, entitlement to an increased rating for right foot injury, and entitlement to an increased rating for dermatitis and folliculitis will be addressed in a later Board decision under the same docket number.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1983 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing at the RO in October 2016.  Prior to the hearing, the Veteran's representative requested that the hearing be rescheduled.  While the motion to reschedule has been granted and a hearing is pending, given the fully favorable decision on the issues listed above, the Board will proceed with the adjudication of these issues.  As indicated above, the adjudication of the issues of entitlement to increased ratings are pending rescheduling of the requested Board hearing and will be the subject of a later Board decision.


FINDINGS OF FACT

1. A July 2003 rating decision denied claims for service connection for left and right knee disorders.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2. The evidence received since the July 2003 denial relates to unestablished facts necessary to substantiate the claims for service connection for left and right knee disorders, and raises a reasonable possibility of substantiating the claims.  

3. A left knee disorder, diagnosed as a tear of the posterior horn of the medial meniscus, tearing/fraying of the lateral meniscus, and a tear of the medial collateral ligament, had its onset during active service.

4. A right knee disorder, diagnosed as a tear of the posterior horn of the medial meniscus, had its onset during active service.


CONCLUSIONS OF LAW

1. The July 2003 rating decision that denied the claims for service connection for left and right knee disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claims for service connection for left and right knee disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a left knee disorder, diagnosed as a tear of the posterior horn of the medial meniscus, tearing/fraying of the lateral meniscus, and a tear of the medial collateral ligament, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a right knee disorder, diagnosed as a tear of the posterior horn of the medial meniscus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claims for service connection for left and right knee disorders were originally denied in a July 2003 rating decision.  The claims were denied because while there was evidence of knee injuries in service, there was no evidence of current disability or a link between any current disability and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issues on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final.  

The pertinent evidence received since the July 2003 denial includes the Veteran's statement of having suffered from left and right knee disorders since active service, and a March 2005 private medical record showing a long-standing history of bilateral knee pain and a diagnosis of joint pain localized to the knee.

Presuming the credibility of the evidence, the record now indicates that the Veteran has left and right knee disorders that began during active service and continued since that time.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for left and right knee disorders are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran asserts that he has left and right knee disorders due to injuries during active service.

Service treatment records show that the Veteran injured both knees and was treated on numerous occasions.  Of note, a September 1994 treatment record shows that he injured the left knee playing hockey when another player fell on the lateral side of the knee, and he was diagnosed with an injury to the medial collateral ligament.  A February 1995 MRI report of the left knee shows a tear of the posterior horn of the medial meniscus, minimal tearing/fraying of the lateral meniscus, and a grade II tear of the medial collateral ligament.  A February 1995 MRI report of the right knee shows a small tear of the posterior horn of the medial meniscus.  A March 1995 letter from a private chiropractor shows that he has been treating the Veteran for injuries to the knees sustained in a car accident in December 1994.  A September 1997 treatment record shows that examination of the left knee revealed a positive McMurray test.  An October 1997 report of medical history shows complaints of bilateral knee pain since a car accident in 1994.  A November 2000 treatment record shows complaints of bilateral knee pain greatest with deep knee bends.  An October 2002 report of medical history shows complaints of bilateral knee pain since a car accident in 1994, and the accompanying report of medical examination reflects the examiner's conclusion that the Veteran has bilateral knee pain that was worse with certain movements.  

On the Veteran's original March 2003 claim for benefits, he indicated that he had a bilateral knee disorder, left worse than right, that began in September 1994.

A March 2005 private medical record shows a history of long-standing bilateral knee pain and a diagnosis of joint pain localized to the knee.

On the Veteran's October 2010 claim to reopen, he stated that he has suffered from his left and right knee disorders since active service.

At a July 2011 VA examination, the Veteran reported that he injured his knees in a car accident in the early 1990s and currently has episodic, randomly occurring pain in both knees.  The examiner noted that October 1997 and September 2002 reports of medical examination show self-reported bilateral knee pain with self-reported history of injury, and a provider note at the time of separation indicating bilateral knee pain but no specific diagnosis.  The examiner stated that there were no chronic complaints of knee pain in the medical records or abnormal findings on physical examinations.  The examiner noted that March 2005 x-rays of the knees were read as normal.  After examining the Veteran, the examiner stated that both knees demonstrated full extension to 0 degrees, flexion to 135 degrees, and no instability.  X-rays of both knees were normal.  The examiner concluded that, despite subjective complaints, normal objective findings do not support a bilateral knee condition.

While the Board appreciates the examiner's conclusion, the examiner's conclusion may not have been based on a complete review of all the evidence in the Veteran's claims file.  

As noted above, the Veteran's service treatment records contain numerous complaints of bilateral knee pain due to injuries, first from hockey, then from a car accident.  Thus, the examiner's statement indicating that there were no chronic complaints of knee pain in service is erroneous.  

Next, the February 1995 MRI of the left knee found a tear in the medial meniscus, tearing of the lateral meniscus, and a tear in the medial collateral ligament; and the February 1995 MRI of the right knee found a tear in the medial meniscus.  Also, the September 1997 treatment record shows a positive McMurray test, which the Board observes is used to evaluate tears in the meniscus.  Thus, the examiner's statement indicating that there were no abnormal findings in service is erroneous.  

Furthermore, as minimal as it may have been, flexion of both knees at the VA examination was not full to 140 degrees but only to 135 degrees.  As such, both knees demonstrated slight limitation of motion in flexion, and that limitation of motion is indicative of current disability.  

Moreover, the Veteran's complaints of episodic, randomly occurring pain in both knees made at the VA examination mirror those in the service treatment records, including that of having pain with certain movements made at the October 2002 examination.  This demonstrates a continuity of symptoms since active service.  

Lastly, on a practical note, the Board observes that soft tissue structures like the ligaments and meniscus of the knee do not show up on x-ray.  Thus, the lack of abnormal findings on the x-rays taken during the VA examination is of little probative value as to the presence of current disability in the Veteran's case.

Given the above, and resolving the benefit of the doubt in the Veteran's favor, the Board find that he has left and right knee disorders, diagnosed as a tear of the posterior horn of the medial meniscus, tearing/fraying of the lateral meniscus, and a tear of the medial collateral ligament of the left knee, and a tear of the posterior horn of the medial meniscus of the right knee, that had their onset during active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for these diagnosed left and right knee disorders is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.  

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened.  

Service connection for a left knee disorder, diagnosed as a tear of the posterior horn of the medial meniscus, tearing/fraying of the lateral meniscus, and a tear of the medial collateral ligament, is granted, subject to the provisions governing the award of monetary benefits.

Service connection for a right knee disorder, diagnosed as a tear of the posterior horn of the medial meniscus, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


